Electronic communications networks and services - European Electronic Communications Market Authority - Common approach to the use of the spectrum released by the digital switchover - Electronic communications networks and services, protection of privacy and consumer protection (debate)
The next item is the joint debate on
the report by Catherine Trautmann, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Directive of the European Parliament and of the Council amending Directive 2002/21/EC on a common regulatory framework for electronic communications networks and services, Directive 2002/19/EC on access to, and interconnection of, electronic communications networks and associated facilities, and Directive 2002/20/EC on the authorisation of electronic communications networks and services - C6-0427/2007 -,
the report by Pilar del Castillo Vera, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Regulation of the European Parliament and of the Council establishing the European Electronic Communications Market Authority - C6-0428/2007 -,
the report by Patrizia Toia, on behalf of the Committee on Industry, Research and Energy, on reaping the full benefits of the digital dividend in Europe: a common approach to the use of the spectrum released by the digital switchover, and
the report by Malcolm Harbour, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a Directive of the European Parliament and of the Council amending Directive 2002/22/EC on universal service and users' rights relating to electronic communications networks, Directive 2002/58/EC concerning the processing of personal data and the protection of privacy in the electronic communications sector and Regulation (EC) No 2006/2004 on consumer-protection cooperation - C6-0420/2007 -.
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, you only have to look at some figures to see the strategic importance of telecommunications and new information technologies in Europe: telecom technologies alone account for one quarter of European growth and 40% of our productivity gains. If you look at a number of studies that have been conducted, you can see that, over the past 12 years, 50% of the growth gap between the US and Europe is linked to disparities in the development of our information and communication technologies. Europe therefore needs to invest in this sector on a long-term basis. A speedy revision of the EU's electronic communications regulatory framework is consequently essential to promote competitiveness and growth in the European economy.
As I said at my hearing before the Committee on Industry, Research and Energy, the objective of the French Presidency is to reach a political agreement at the Council of Telecoms Ministers on 27 November, the substance of which will, of course, be based as closely as possible on the positions adopted by the European Parliament. To achieve this, the Council has planned to hold some 15 working meetings throughout the second half of 2008. I should therefore like to take a few moments to inform you of the position prevailing in the Council on the main issues which are addressed by the three rapporteurs, Mrs Trautmann, Mrs del Castillo and Mr Harbour. My colleague, Éric Besson, will deal with Mrs Toia's report on the issue of the digital dividend.
I should like to commend the quite considerable amount of work that has been done by the three rapporteurs on issues which I shall discuss in a moment. In my opinion, the work that they have done helps clarify the situation and provides a new basis for entering into discussions with the Council, and I should like to emphasise that there is a broad consensus between our two institutions, Parliament and the Council.
Firstly, I should like to congratulate Catherine Trautmann for the work that she has done so far as rapporteur on the Directive amending the Framework Directives on 'access' and 'authorisation'. I should like to commend her willingness to take into account the challenge raised by the deployment of next-generation networks, a concern which is shared by all stakeholders in this sector and by the Member States.
Mrs Trautmann, your report emphasises the need to continue to promote competition, especially infrastructure-based competition; that is the view of the Council. Your report suggests greater use of the geographical segmentation of the market in order to remove ex ante regulatory obligations where competition is effective. This second issue is being debated in the Council.
I should now like to turn to the regulation of the markets, in particular the proposed extension of the Commission's right to veto remedies proposed by regulators. Mrs Trautmann emphasises in her report that the Commission should play the role of an arbitrator rather than of a judge; she is therefore proposing a coregulation mechanism whereby a matter may be referred to the reformed regulator group, for example, when a remedy proposed by a regulator is disputed by the Commission. Parliament's rapporteur is therefore seeking a compromise between the status quo and the right of veto which was originally proposed by the Commission and which, as you know, has met some opposition from the Member States. This constitutes real progress compared to the original text on what is a highly sensitive issue for the Council, which does not seem quite willing, at this moment in time, to give so much power to the Commission.
Another issue that has been the subject of heated debate is functional separation. Mrs Trautmann's report proposes the retention of the imposition of functional separation as an exceptional remedy for national regulatory authorities (NRAs). This exceptional remedy would be more restricted in terms of its implementation, since it would require both the prior agreement of the Commission and a favourable opinion from the Body of European Regulators in Telecommunications (BERT). The approach adopted by the rapporteur generally seems to be consistent with the compromise emerging in the Council in this respect, namely the retention of the imposition of this remedy, without its use, however, being allowed to become widespread.
Another major issue in these negotiations is the management of radio frequencies. Your rapporteur is, like the Council, in favour of a gradual approach to changes in spectrum management that strikes a balance between the principles of neutrality put forward by the Commission and the complexity of the management of this scarce resource. The report finally adopted by the Industry Committee also introduces a new element by advocating the creation of a Radio Spectrum Policy Committee (RSPC) responsible for advising the European Parliament, the Council and the Commission on radio spectrum policy issues. This Committee would be assigned the task of establishing a strategic legislative programme on the use of radio spectrum. On this issue, I believe that the Council has taken into account the legitimate request from the European Parliament for it to be more involved in the formulation of broad guidelines for the management of radio frequencies, but, as you know, the Council also wants to avoid a situation where there are too many bodies responsible for this resource and to preserve the responsiveness required by these markets and by radio frequencies as a strategic resource for innovation.
I wish to commend the quality of the report by Pilar del Castillo on the establishment of the European Electronic Communications Market Authority; I would point out that it touches on a highly sensitive issue, one that is also the subject of a broad consensus between Parliament and the Council. The report, Mrs del Castillo, concludes that the European Authority, in the form originally proposed, is not the right solution to strengthen cooperation between regulators and promote the harmonisation of practices; this is also the Council's position. You are opposed to the creation of a European super-regulator and you are proposing the establishment of a body - BERT - which would be closer to the regulators, which would enjoy greater independence from the European Commission and which would have a much simpler structure and governance than those originally proposed. The Council is aware of all of these arguments but, as you know, a majority of Member States do still have some reservations about the idea of establishing a Community body. Over the next few weeks, the Council must therefore try to strike a balance between two options: the institutionalisation of a private-law body comprising European regulators or the establishment of a Community body whose independence must be guaranteed.
My final comments relate to the report by Malcolm Harbour, whom I wish to thank for the quality of his work; I especially welcome the fact that it takes into account fundamental consumer rights. Parliament, like the Council, supports the measures proposed by the Commission aimed at strengthening consumer protection, an issue that has come to the fore recently given the increased impact of communications services on the daily lives of our citizens.
In particular, Mr Harbour's report proposes that the information to be included in contracts should be specified, that the measures to be taken by Member States for disabled users should be strengthened and that lead times should be reduced for number portability in order to improve competition. The Council broadly endorses all these measures.
I think that the issue of the protection of privacy, which was dealt with under the enhanced cooperation procedure with Mr Alvaro in the Committee on Civil Liberties, Justice and Home Affairs, is also an important matter that needs to be addressed and I am delighted, for example, that unsolicited communications by SMS have been taken into account.
As regards the specific issue of copyright, Mr Harbour's report proposes the retention of the obligation on network providers of electronic communications services to provide subscribers with all useful information on the unlawful uses of networks and services. It also proposes to encourage cooperation between all stakeholders in order to promote the dissemination of legal offers. These appear to be balanced measures, but we shall need to take into account that this is a highly sensitive issue, both for your House and for the Council.
To conclude what I have to say on those areas for which I am responsible, Mr President, before handing over to my colleague, Éric Besson, on the issue of the digital dividend, we feel that Parliament and the Council are very much in agreement on these issues, although it is true that there are slight differences of opinion regarding the level of detail to be included in this Directive. We shall naturally do our utmost to continue working closely with Parliament and the Commission so that compromises may be reached between the three institutions as quickly as possible.
Thank you, Mr Chatel. Luc Chatel is the Minister of State for Industry and Consumer Affairs.
We break new ground today by hearing a second representative of the Council, namely Mr Éric Besson, Minister of State to the Prime Minister.
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, as my colleague, Luc Chatel, has just said, it falls to me to speak to you about the very important issue of the digital dividend.
On 12 June 2008, the Council adopted conclusions on the Commission Communication entitled 'Reaping the full benefits of the digital dividend in Europe: a common approach to the use of the spectrum released by the digital switchover.' The switch-off of analogue radio broadcasting will free up spectrum in the UHF band, which is particularly appealing due to the propagation properties of UHF radio waves. The switchover to digital broadcasting therefore offers an unprecedented opportunity of which we must reap the full benefits. That is the purpose of Mrs Toia's report on which you will be expressing an opinion, and, at this point, I should like to commend the quality of the work that she has done.
As Mrs Toia has shown in her report, the combined value of the electronic communications services markets that depend on the use of the radio-wave spectrum in the EU amounts to more than EUR 250 billion, or about 2.2% of the EU's annual gross domestic product. Good spectrum management can significantly contribute to the Lisbon goals of competitiveness and economic growth and satisfy a wide range of the social, cultural and economic needs of European citizens. In practical terms, wise and judicious use of the digital dividend will help reduce the digital divide, especially in underprivileged, remote or rural areas. As your rapporteur rightly points out, radio spectrum released by the digital switchover needs to be reallocated as soon as possible.
I can tell you now that the Council essentially agrees with the rapporteur's view that a coordinated approach to the use of spectrum at European level will ensure the optimal use of the digital dividend. The identification of a harmonised sub-band for new electronic communications services will enable operators and equipment manufacturers to benefit from a market of sufficient size. This is a strategic issue for the industrial and political development of Europe.
If Europe succeeds in coordinating action on the digital dividend, as it did for GSM, it will be presented with a historic opportunity of relaunching, over the next 20 years, a major policy for the benefit of its industry and consumers. However, as emphasised by Ministers last June, the Council considers that we should respect the principle to ensure flexibility of usage of the digital dividend notwithstanding constraints necessary to avoid harmful interference or to promote general interest objectives such as large availability of the service or media pluralism and cultural and linguistic diversity. National discussions on spectrum allocation must proceed with all speed, but, if the Community approach is to be successful, it must remain consistent with the national decisions currently being taken on the reuse of frequencies.
I should like to conclude by saying that the Council therefore calls on the Commission - and I know that it has already done so - to initiate the studies and consultations necessary to define a coherent basis for the coordinated usage of spectrum. The Commission is also called on to support and assist the Member States in achieving this goal. The Council is therefore looking forward with great interest to the Commission's report to be submitted by December 2008 on the results of this process and on any further steps required.
Member of the Commission. - Mr President, I wish to begin by thanking the rapporteurs, Catherine Trautmann, Pilar del Castillo Vera, Patrizia Toia and Malcolm Harbour, for very difficult work and very constructive proposals. I would like to thank Parliament generally, because the work has been very hard, and I know it has involved a very thorough and extensive preparation - hearings with the stakeholders and the consideration of literally of hundreds of amendments - and I know that you have also been working against the clock, but it is often in such circumstances that the best results are achieved, and that certainly applies here.
No matter how adequate the existing regulatory framework is in many respects, everybody agrees that there is a real need to improve it. Why? We have to reinforce the protection of consumers by ensuring that they can exercise a properly informed choice between a variety of competing products and services. We have to ensure that when Member States manage their national spectrum - which is a very precious resource, as has already been said - they realise social and economic benefits because their management is efficient, transparent and flexible and because there is better coordination at EU level. We have to make sure that our regulatory system will facilitate and not hinder investments in next-generation networks so that Europe remains competitive in the 21st century.
Finally - and this underlies all our endeavours - we must reinforce the internal market. This is not about paying lip service but about equipping the EU with an efficient competitive single market that brings economy of scale not only to the electronic communications sector but also to the citizens and to the wider economy. It is this economy at large which benefits and which has to be reinforced. Let us take advantage of our European continent: let us get rid of the barriers that lead to the fragmentation and to less economic and social efficiency.
All of these four fundamental subjects - consumer protection, spectrum, investment and the internal market - are very important, and Parliament has understood that. I must congratulate Parliament for identifying the underlying problems and having made the right diagnosis for putting forward real solutions.
Let me now pass to the internal-market mechanisms. That is where the stakes are highest and where the discussion ahead with the Council still promises to be very difficult. I say this in spite of the recognition by the ministers themselves at the end of the Slovenian presidency that we need to improve the consistency of the internal market for electronic communications.
Recognition is all very well, but what are the solutions? Parliament has rightly seen that there is just one debate - not two - when it comes to the body and to the mechanisms for improving the functioning of the internal market, in particular the Article 7 mechanisms for notification of national market reviews. Those are the two sides of the same internal market coin - they belong together.
We all know that the existing arrangements for cooperation between national regulators within the Community framework - i.e. the European Regulators Group (ERG) - have to be improved if they are to be useful. That is why the Commission welcomes the amendments that build on the Commission's proposal for a more transparent, accountable and effective form of cooperation.
Above all, the Commission welcomes Parliament's proposals for a Community body. Such a Community body, with all it entails, has to be fit for purpose: it has to operate in such a way that it is efficient, fair and reliable, and also above the suspicion that it is perhaps closer to some regulators than to others. That is why, if we are to be coherent, we must also be coherent with the financing. National financing, in whatever proportion, will call a body's credibility into question and will open the door to administrative and legal uncertainty.
We know from experience that hybrid financing creates problems, so we have to avoid creating such problems. In this respect, I would like to warn Parliament to be on its guard against what I call the Belgian football club approach, which I must explain to you. You know that the ERG was created by the Commission as an adviser to the Commission. Recently, the national regulators established a private body law under Belgian law to act as a secretariat to the International Regulators Group - the IRG. The IRG operates outside the Community framework - it has a membership beyond the 27 Member States - and in practice nobody understands where the IRG begins and where the ERG ends. The Commission wanted to end this confusion by establishing a clearly defined and accountable authority. We certainly do not want a Belgian private body, alien to the Community approach and the guarantees it provides, to become involved in European decision-making.
That is why there is still a need for further consideration on a number of legal and institutional issues concerning the establishment of the body, in particular its governance structure. We have to find the right means to safeguard the independence of the national regulators in a way that guarantees a Community-based approach.
But, above all, I must stress the fact that the body is a means to an end and not the end in itself. The body is nothing more than an instrument in order to improve regulatory consistency. That is why the other side of the internal market coin is so important and that is why the European Parliament is absolutely right to reinforce the Article 7 consistency procedure for notifying national market reviews in which, by the way, the body will play its part.
Parliament's new arbitration mechanism in Article 7a shows that the Commission and Parliament stand together in seeing the need for operational consistency mechanisms that will make a real difference.
Parliament's solution is to enable the Commission to step in to require a national regulator to change its regulatory approach if, after a peer review by the body, a problem has been identified. We have to discuss further details of Parliament's approach so as to respect the institutional balance laid down in the Treaty, but what I find absolutely right is the logic of the approach taken, which is to find a balance between the interests of subsidiarity and those of the internal market, and then to draw clear operational conclusions.
Thanks to a peer review carried out through the body, there is a means to benefit from the pooled experience of the national regulators, alongside their sensitivity to what are legitimate local differences. It surely makes sense that when the body advises that there is an internal market problem, in conjunction with the concerns raised by the Commission as the guardian of the Treaty, then there should be consequences.
In the interests of the internal market and of legal (and 'legal' also means business) certainty, there must be a power for the Commission to require the notifying national regulator to change its approach in such a case, because we cannot accept that, having been through the very lengthy Article 7 review process the notifying national regulator can say 'thank you very much for your point of view, but I prefer my approach', and to simply act as if nothing had happened.
That is why I congratulate Parliament, which is right to say that the whole process cannot simply end in a whimper. Industry, consumers and taxpayers will not appreciate it if we build sophisticated and time-consuming regulatory systems which are not capable of making a difference. That is why the system needs to have a backstop, namely that ultimately there can be a binding decision of the Commission.
I mentioned earlier the importance of creating a regulatory framework friendly to new investments. That is why the Commission, in its proposal, not only maintained but reinforced the competition-based approach to regulation as competitive markets drive new investment. That is also why the Commission is grateful to the Committee on Industry, Research and Energy for trying to make the telecom rules more investment-friendly, especially as regards the large investments that are needed to modernise the old copper wires by putting fast optical fibre network into place.
These outdated local loops - and that is the vast majority of European households and small businesses which depend on being connected to the internet - represent the choke point of the high-speed internet, the point where the information superhighway slows down to a crawl, and that is why I applaud Parliament's move to encourage infrastructure competition on these next-generation access networks by proactively promoting the sharing of the ducts that house the new fibres, and the risk-sharing of new facilities. These efforts are welcome and are in line with the recommendation that I am currently preparing to give guidance for national regulators on these issues.
But the upgrading of the choke points in the high-speed internet must not become a new and enduring bottleneck for competition in the future, and we have plenty of evidence that the transition to fibre will make the business case for alternative investors much more difficult, because unbundling of fibre is currently neither technically nor economically possible, which means that alternative operators must invest in their own fibre or use a bitstream service of the incumbent.
We have to face the facts: in many geographical zones, where infrastructure competition proves not to be feasible, appropriate regulation will continue to be the only way to keep competition alive. Competition brings lower prices, better quality of services and more choice, so that consumers are the real winners.
But I do not kid myself. I can see that Parliament shares these concerns. Choice needs to be real; consumers need to be empowered to make the best out of competition, and to be empowered means they need to be informed. That is why the enhanced ability to switch your supplier is so important. I welcome Parliament's support on the need to ensure that number portability is completed within one day. If it can happen in Australia within two hours, then one day should be entirely feasible in Europe.
I also welcome the clarity that Parliament has added with the changes on enhanced consumer information, so that consumers really know what service they are getting from their providers and can make useful comparisons. This enhanced transparency also serves to support the open architecture of the internet, which we underline; which we want; which we defend. If there are any restrictions on accessing the internet, it is imperative that the consumers are clearly informed of what those restrictions are, and I am glad to see that both the Commission and Parliament stand in agreement on these points.
However, what I find more difficult is to understand why Parliament has changed the text in such a way that subscribers are not similarly empowered and informed when it comes to the privacy of their personal data. I know that Parliament takes the protection of consumers and of citizens' fundamental rights very seriously, and that is why I am so surprised that the breach notification requirements in the Commission's proposals are diluted by the changes now on the table.
The default position should be that subscribers know of a breach of security concerning their personal data so that they can take precautions, and it cannot be left to the service provider to determine whether such a breach is likely to cause a subscriber harm - it is the subscriber and his own data which have to be protected. How, for example, can a provider know how sensitive that information is in an individual case? I would, therefore, urge Parliament to reconsider its position on this issue.
Finally, concerning spectrum: I had no need to persuade Parliament of the importance of this subject. That is why the Commission welcomes the politicisation of the debate surrounding the spectrum issue. This debate goes far beyond the technical level. Even if it will continue to owe a great deal to the hard work and solutions produced by the Radio Spectrum Committee, much has been achieved by the radio spectrum decision. We should preserve this. But Parliament is right: more progress depends on integrating a political layer to this process, so that the stakes can be properly debated. A more efficient - and that means a more coordinated - approach among Member States brings about the prospect of a win-win scenario, whereby the achievement of social and cultural goals is enhanced alongside the great benefit for Europe's economy.
Important progress in maximising the digital dividend and other questions related to this can only be assured with the strategy and important political decisions agreed both by Parliament and the Council. So the Commission supports Parliament's legitimate goal of greater involvement in setting spectrum policy and accepts in principle the changes Parliament is proposing.
Of course, the Council will have its say. I wish to signal that the Commission will stand by Parliament in this debate and will help the Council to arrive at an agreement with Parliament.
rapporteur. - (FR) Madam President, Commissioner, Ministers, ladies and gentlemen, for the reform of the regulatory framework that we are discussing to be justifiable, it has to bring about tangible improvements, both for consumers in terms of prices, access and connection speed and for companies in terms of the prospect of fair competition, new investment and competitiveness.
The large number of stakeholders involved means that there are divergent, even contradictory, interests at play. For my part, from a very early stage, I made a point of listening to views on all sides and also of sending a timely and reliable message to companies and consumers in order to build or rebuild their trust.
Electronic communications are a real opportunity for European growth. The sector accounts for 3% of European GDP. We still need to be able to reap the full benefits of this potential in the EU in terms of investment and the development of services. This requires competition, but not competition alone. Steps need to be taken to create conditions for responsible and sustainable development; in other words, to build an ecosystem for the sort of knowledge economy that we all want to see.
We must now consider ICT as a resource. It is therefore a matter of both public and private concern that requires us to support flexible rules and the responsibility of all stakeholders through cooperation between regulators and the Commission, in the same way that operators and customers cooperate on the basis of a contractual agreement.
There are four key areas that I want to see strengthened: firstly, customer service, whether in terms of access - through the more widespread territorial deployment of networks - fair prices or quality; secondly, sustained industrial activity with a view to stimulating job creation and innovation, since technological progress is also effective in bringing down prices; thirdly, the competitiveness of small and large companies in order to guarantee sustainable competition in the EU Member States and the necessary investment, especially in fibre optics, that will enable us to compete more effectively in a global market; and, finally, legal certainty - the need to ensure the reliability of the system by giving responsibility to those involved and encouraging mutual cooperation, especially among regulators but also between regulators and the Commission.
I was pleased to note that, on this basis, the Committee on Industry, Research and Energy accepted my compromise proposals - often by a large majority - and I should like to thank my colleagues for making themselves so readily available, despite deadlines that were, at times, rather tight but which meant that we have been able to keep to the timetable with a view to achieving the objective of amending this Regulation before the end of the current parliamentary term. This is the result of a collective effort.
I personally feel that the sector has generally responded positively to these guidelines, and I hope that our partners in the Council will do likewise. I have listened carefully to Mr Chatel and Mr Besson and their views, as well as to Commissioner Reding, and I should like to thank them for their informed and generally positive opinions.
To come back to the points that are still under discussion, I should like to talk about the issue of remedies.
Without any encroachment on the powers of national regulators, a consensus has emerged on the need for a more consistent application of remedies at EU level. However, there has been unanimous - or almost unanimous - rejection of the Commission proposal that it should have the right to veto remedies. Under the mechanism provided for in my report, each body has its rightful place: the Commission may raise doubts about a remedy but cannot completely reject it unless BERT also delivers a negative opinion. Conversely, for functional separation to be imposed as a remedy, this would require the agreement of both the Commission and BERT. With a restriction of this nature, such separation remains a tangible threat but one which cannot be imposed lightly.
As regards radio spectrum, our proposals are directed towards more flexible management of this scarce resource but in a moderate and proportionate manner, whilst, at the same time, introducing measures aimed at optimising spectrum management. For us, the first building block is a genuine European spectrum policy that could be presented, once the package has been adopted, at a major conference to be held early in the next parliamentary term.
As regards new networks, these were absent from the Commission proposal, or poorly addressed, at a time when Europe is already involved in this technological revolution. We felt that it was essential immediately to provide the Member States and regulators with the guidelines and tools that they need to encourage investment and manage, where necessary, the deployment of these networks. For this reason, our proposals were validated by a panel of recognised experts just before the summer holidays.
A final issue has arisen rather late in the day: the protection of intellectual property rights. It is unfortunate that this debate has come to the fore at this stage in the review of the telecom package; I think that it would be out of place to discuss mechanisms for ensuring full respect for intellectual property rights here.
I just want to say that I hope that we shall be able to complete the review of this Package without undue pressure and without being disrupted by this issue, albeit an important one, given that creative content is the subject of a Commission communication. I shall deal with the remaining points in the two minutes that I have to conclude.
rapporteur. - (ES) Madam President, I would like to begin by emphasising what Mr Chatel said: the electronic communications sector is responsible for 25% of European growth and 40% of productivity. In short, these numbers confirm the Lisbon Agenda statements on the need to develop a European economy based on knowledge, where the great driver of development is, in fact, electronic communications.
The Commission has demonstrated this knowledge and awareness by proposing a set of measures which redefine the regulatory framework which was adopted in 2002. Several markets have been deregulated and there are still some important regulations pending whose aim is to give full forward thrust to the competitiveness of the internal market.
I shall, however, focus of course on Parliament's position. A position, Mr Chatel, representative of the Council, Mrs Viviane Reding, representative of the Commission, ladies and gentlemen, which has a common denominator, a factor which makes Parliament's position, in my opinion, an extraordinarily consistent, coherent and powerful one. And the common denominator in the reports drawn up by Parliament and approved by the appropriate committees, is simply the concept of shared responsibility.
The report by Mrs Trautmann is based on shared responsibility. The proposal to establish a body of national regulators is based on shared responsibility. We have heard in both cases that shared responsibility is the tool still needed today in the electronic telecommunications market in Europe, and everything that has been proposed stems from that concept of shared responsibility, whether it relates to interplay in shared regulation between the Commission and the board of national regulators, known as BERT, or to the organisation and funding of BERT.
As time is pressing and the debates have already been lengthy and will continue to be in the future, I must now refer solely to BERT. This is a proposal which fits in which the concept of shared responsibility and developing an essentially successful market which still requires a few props up front in order to adjust fully to the rules of competition, a board based on cooperation between the Commission and the Member States in the form of the regulatory bodies. Against that background, and in view of the current situation, the board's duties are better defined, as are its structure, responsibility, accountability and funding.
And to that end I should like to say, Commissioner, ladies and gentlemen, Mr Chatel, that it is essential to maintain cohesiveness and consistency. The co-funding that I have proposed and advocate for the board is compatible with the concept of shared responsibility which forms the backbone of any proposal made by Parliament, both in Mrs Trautmann's report and in my own.
What would not, by contrast, be consistent and cohesive would be for a funding mechanism strictly based on Community funding to slip in through the back door; it would not be consistent with the remainder of the proposal and would therefore bring about an enormous dysfunction with the concept and rationale behind the reform which Parliament is proposing.
I am convinced that both Parliament and the Commission, as well as the Council, are seeking to achieve the same objectives, we have proved as much, and I call for the equilibrium and good understanding we have so far had to continue so that we can pursue that course. The sector we are debating is worth it.
rapporteur. - (IT) Mr President, ladies and gentlemen, in the telecommunications world any medium which allows the transmission of voice, data and images is a precious resource. This is why the idea that in a few years' time there will be a significant, not to say massive, quantity of radio spectrum available, in other words new frequencies available for new uses, is a huge social and cultural opportunity as well as an economic and commercial one: in fact, someone has even quantified the commercial value of the digital dividend already.
We therefore need a suitable European policy, capable of exploiting this resource to the maximum, and turning Europe into a driver and not just an assembler of national policies. As we all know, in other parts of the world, such as Japan and the USA, this resource is already being used to great effect, thereby giving businesses in those regions a competitive edge.
We have therefore got some time to make up - or at any rate use rapidly - and even if the digital switchover is completed in 2012 - a date which should be absolutely and comprehensively respected - we need to focus now, without delay, on reforming the radio spectrum and on the digital dividend.
The radio spectrum is a natural and hence a public resource. Its value must therefore be exploited, for economic purposes certainly, but it also has a social value which must be exploited for the benefit of the general public, for example by guaranteeing wide accessibility for all citizens, including the disadvantaged, by bringing broadband services to the most remote areas of our country and thus eliminating the digital divide which is still a feature of so many parts of Europe, and I am not just thinking of rural areas but also of urban and industrial areas.
I was saying that time presses for the digital dividend and I think that we need to use this last part of the parliamentary term to make some progress together, Member States and Europe alike. To the Commission and the Council I would say: move forward together in the direction of a more positive response to the need for harmonisation, a response which, as we have all been saying, will enable us to make optimal and more effective use of the digital dividend. We are hoping for strong coordination at European level and an ability to speak with one voice in the international negotiations, which have opened, I believe, in Geneva.
Our report makes various points and I will just single out one or two: the need for a win-win strategy, as the Commissioner was saying, in other words an allocation of resources which satisfies audiovisual and media operators - who are already present in the field to ensure cultural pluralism and to defend cultural identities - and also answers the needs of and provides adequate space for telecommunications sectors, which need to develop new services and a broad range of technologies to respond to new requirements from modern consumers. This means that media and telecommunications can operate together, in the spirit of colleagues, and on a level playing field.
However, there is a third party who I would like to see being a winner as well as the others: namely those users, even unlicensed users, who are represented by charitable bodies, local entities, small community networks and general interest associations. Another point, with which I will conclude, Mr President, is one on which, as the Council representatives also said, there are differing views, in Parliament and between the various Member States, and that concerns the level of collaboration between the various authorities in this field.
I believe that on the one hand - and here Parliament is in agreement - we must respect the responsibility of Member States in terms of allocating frequencies, but we must also assess together the vital need for harmonisation, because we should all be aware that if we fail to harmonise, if we fail to coordinate and fail to take common decisions, the economic and social value of the spectrum will be diminished. In my mind, I think of the successful and happy outcome of the GSM.
Therefore, on the basis of cost/benefit analyses carried out in various countries, as part of national projects, regarding the dividend sought by our report, on the basis of the broadest possible debate to be held in the Member States, involving both operators and the general public, I believe that in the end, with a big dose of political will at European level, we must all come to recognise the added value of a Europe-wide management of this resource which will, I believe, offer a challenge to Europe both socially and economically.
rapporteur. - Madam President, it is a privilege for me to be back here as rapporteur for the second time, because I was rapporteur for this directive in 2001. It has also been a privilege to work with my colleagues, Mrs Trautmann and Mrs del Castillo, because this has been a team effort. This is a package.
As the Commissioner said, it has been a major achievement. That is why we want to reform and improve consumers' rights, so that they are well informed and able to take advantage of the offers that are available and able to encourage innovation.
We need a structure that will work, of course, and I would remind the Commissioner that it was this Parliament that argued for the Commission's role under Article 7. We supported that role, against the Council at the time. Nobody is more aware than this Parliament of the importance of getting the balance right, but, in looking at the team position, I would almost say that it is time for the regulators not just to accept responsibility, at a national level, for implementing the regulation consistently, but also to take on a share of that Community policymaking work. In my view, whatever we end up with will only work if they have a stake in that body - I will leave you to decide what I mean by that!
I want to pay tribute to all members of the team that worked with me on improving this directive. I thank both the Minister and the Commissioner for the kind remarks they have made about the improvements we have put forward. It is a combination of work on users' rights and on the E-Privacy Directive.
In this Parliament, responsibility for data protection and the residual expertise lies with the Committee on Civil Liberties, Justice and Home Affairs. In my view, it was a mistake to package the two together, but I think we have managed it successfully. My colleague Alexander Alvaro will respond on those aspects, and the Commissioner should thank him for actually putting in the details of how data-breach notification works, because it was entirely unacceptable for the Commission to send us a proposal in which all the implementing details were delegated to a committee. Those are big political decisions. I agree with you that we still have a bit of work to do, but you should certainly thank him in the first place for doing that job for you.
As far as my side is concerned, I am disappointed that the whole of the universal service aspect is coming later. We are doing this in two bites. We are awaiting your report, which will come shortly. I have made the most of the users' rights aspects, but we still have work to do. By that I mean that we want those empowered, well-informed consumers to make their choices on the basis of maximum clear information on price, on what is in the service, on whether there are any restrictions, and on whether the cost of a handset is included if they take a longer contract. We want them to be able to shop easily and to be able to transfer their number quickly, and I am glad you support us on that point. We also want them to be able to study the length of the contract and for the length of contract not to be used as a restriction when they try to move.
We also want to look at consumers' entitlements. They are entitled to data security. They are entitled to secure and available networks. They are entitled to networks where operators are not blocking anti-competitively a particular content or service. We agree with your idea of having a new quality of service obligation, and think we have improved on that. This is a very important entitlement. Consumers are entitled to good quality universal emergency services and to caller location services. Disabled users in particular are entitled to those services as well, and to better services.
However, I feel that consumers are also entitled to be informed about some of the problems they might encounter, be this potential for infringing copyright, potential for unauthorised use or potential, for example, for buying things that could damage their health, like counterfeit medicines. Why should we not demand that electronic service providers carry public service messages in the same way that television channels do at the moment? That is what we are talking about, colleagues. We are not talking about this as a mechanism for enforcing copyright, which is the responsibility of national governments, but we are talking about making life easier and better for consumers.
We have a bit of work to do, Commissioner, but I am pleased to say that I have agreement on a large packet of compromises and I am confident that they will be adopted. I look forward to working with the French presidency to meet the ambitious timetable, because Europe needs us to meet that timetable.
draftsman of the opinion of the Committee on Budgets. - (DE) Madam President, the interest of the Committee on Budgets in the legislation on electronic communication, the so-called telecom package, is naturally focused on the part involving expenditure from the European budget. In other words, we are interested in the agency - the European Electronic Communications Market Authority proposed by the Commission and renamed the Body of European Regulators in Telecommunications (BERT) by our colleagues in the specialised committee.
To put it plainly, as things stand, we do not have enough money under subheading 1a for this agency in either form. For this reason, we very much welcome the fact that the lead committee has taken our amendments on board in its report and is proposing a structure that puts less strain on our budget. We must all work together, however, to ensure that we make BERT a European body and that we in the European Parliament retain control of it. I must also remind the House that, under Article 47 of the Interinstitutional Agreement, Parliament and the Council must reach agreement on the funding of BERT.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (DE) Madam President, as draftsman of the opinion on the first part - better lawmaking - in the Committee on Economic and Monetary Affairs, I refer the House to my written opinion, but there are three points to which I attach particular importance. The first is the promotion and development of fibre-optic networks, known as next-generation networks. In order to promote these networks, consideration must be given to risk-sharing for the funding of new facilities and to sharing of ducts. Besides the telecommunications companies, other public enterprises must also be involved in duct-sharing.
My second point - and this has already been touched upon - is that the Commission's centralisation drive, pursued by means of the authority, the right of veto and comitology procedure, must be firmly resisted. Thirdly, the precise distribution of frequencies should not be laid down until numerous preliminary questions have been answered. Does responsibility lie with the EU? For which aspects is it competent? What is the real extent of the digital dividend? And what is the impact of specific distribution models?
Secondary services such as wireless microphone systems must not be endangered, for such systems are responsible for major transmissions of events such as the Olympic Games. For that reason the results of the current studies by specialised bodies must be taken into account in the political decision-making process on the distribution of the frequency spectrum.
I hope that we shall then jointly achieve European added value for all stakeholders.
rapporteur for the opinion of the Committee on Economic and Monetary Affairs. - Madam President, Europe's ability to be the leader in the field of telecoms and mobile internet is dependent on our ability to open up to new innovations and new services.
From that perspective, it would be dangerous to try and defend old structures and old players. We need to open up, and that is why it is so important to use the digital dividend in a way that frees up the whole of the spectrum for new services and new opportunities, while at the same time defending old broadcasters and their services of today.
The possibility of developing different services in all parts of the spectrum must be freed up. Where infrastructure competition is not there already, we must ensure that there is real competition via a functional separation.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (DE) Madam President, allow me, in the space of sixty seconds, to make a few brief remarks on behalf of my honourable colleague Bernard Rapkay. Particularly for us Socialists, the creation of a smooth-functioning internal market in telecommunication services is a very high priority. We welcome the active role of the Commission in this domain. In particular, consumers must be protected against the obvious abuses of power on the part of the large operators. There is clearly still plenty of room for fee reductions. The Commission's initiatives on roaming show that interventions in price-setting are necessary in a market economy too. We prefer to see the visible hand of the Commission than feel the invisible hand of the market, which is often the hand of a pickpocket in consumers' purses and wallets.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (FR) I shall conclude, Madam President, by thanking all the rapporteurs and especially Catherine Trautmann, who has done a tremendous job, as a result of which we can expect a very large majority tomorrow.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (NL) Madam President, the package in itself contains sound proposals for protecting consumer rights and privacy, but unfortunately it lacks coherence and so creates legal uncertainty both for businesses and for consumers, because the scope is completely unclear.
I have the feeling that the Commission has let itself be led more by the internal institutional structures and the legal basis than by the real facts, because what are we actually talking about exactly? Is it about telephone systems? Surely that is completely out of date! Or is it about mobile phones? What is Skype then? What are telephone payment services? Are they telecoms too? What about RFID networks? It is not clear. Why are there rules for reporting breaches for telecom and Internet providers but not, for instance, for banks, insurance companies and social services, which often use the same data? What if the personal data collected by a firm are used by someone else, such as government departments, the police, the judicial authorities, as laid down in the data protection directive? Who is responsible for those data then? What use is that to a citizen? Where can I turn to as a citizen?
Finally, I think we have to start looking urgently with the United States at transatlantic and international standards in this area.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (FI) Madam President, Ministers, Commissioners, and Mrs Trautmann in particular, now is the time to think in actual terms of human rights in the information society, which we are improving, with democracy and good business practice as the main objectives. Improvement is therefore necessary, and we are also improving the protection of privacy and security, as in the case of junk mail. We insist on the principle of right of access playing a role and we are legislating on access to services, which is no insignificant matter: charges need to be low and broadband for everyone, for example, is a civil right. We have now strengthened the status of the elderly and disabled in particular, and I think that is a humane and proper goal.
Secondly, the networks need to be competitive and we have to stop operators from preventing competition. Instead, competition needs to be given a boost, and data terminal equipment on which you can only listen to one operator should not be allowed to be made. That would be as crazy as having a radio which only played one station.
Broadcasters should now and always be guaranteed their own frequencies, because they never have the money to take part in auctions. That is actually a firm basis for the information society, and we must always preserve it. We nevertheless need room for 3G, and that is being organised. We also need to ensure there is room for new technologies and innovation.
I have one more thing to say. The fairer and more technically advanced Europe is, the better we will do both as a democratic force in the information society and as a community which fulfils the Lisbon objectives, which at present feel a long way off. It is up to us: this is a legislative package which is a step in the right direction.
Rapporteur for opinion of the IMCO Committee. - (RO) Mrs. President, dear colleagues, Mrs. Commissioner, dear Ministers, I would like to congratulate the rapporteurs involved in the work with the Telecom package.
I think Mrs. Trautmann's report represents a balanced position and I support the compromise amendments proposed. I am also glad that certain amendments were accepted, in particular those regarding the harmonization of the spectrum, as well as certain measures related to the global telecommunication services.
The European economic growth, as well as the consumer welfare, depends on a dynamic and competitive telecommunication sector. Competitive markets have broadband available, the new comers on the market have brought increased speed and innovating services.
The framework directive in the telecommunication package should focus on increasing investments; we also have to take into account next-generation networks and consumer options have to be more diversified, leading to lower costs and better services to their advantage.
In conclusion, I would like to express my confidence in the changes we intend to bring to the Telecom package, which shall be to the benefit of consumers, providing them with a broad range, lower costs and more diversified services.
draftsman of the opinion of the Committee on Internal Market and Consumer Protection. - (HU) Thank you, Madam President. We can safely say that the Union can be credited with successes in the electronic communications sector over the last decade. Together with this, there are still some cross-border problems and inequalities with regard to access to broadband, the spread of the digital society and services. If we really want a 'common' market, the conditions for it must be created.
As a result of the debates held over the last few months, we voted in favour of creating BERT, which would simplify cooperation by the national regulatory authorities and would guarantee actual participation. We still think that BERT should be accountable to and transparent to the European institutions. However, a condition for this is Community funding; cofinancing by the Member States would apparently ensure greater independence and efficiency, but this is not the case: we would pull this organisation out from under the control of the European Union and the European Parliament. We cannot contribute to this. We must continue to fight, with the Commission, to protect the interests of consumers, so that they should only have to bear the costs of the ever-expanding, new technologies where this is necessary, and so that, similarly to roaming, consumers cannot be swindled through invoicing either. Thank you.
Madam President, as draftsman of the opinion of the Committee on Culture and Education, let me point out that it is extremely important to treat the intellectual rights of originators as equal fundamental rights.
All of us, especially legislators, should bear in mind that if intellectual creativity is not protected and if, in the name of protecting personal data, the legal rights of originators are infringed, then the artistic content made available to users will also be restricted.
Piracy and the illegal distribution of music and films on the Internet are an indisputable reality. The downside of technology, however, is that the injured party is the originators. Whether we like it or not, they are the source of the material on offer.
On behalf of the Committee on Culture, I thus call on all Members in all committees and political groups to protect European creativity, thus safeguarding artistic content provided via new media.
draftsman of the opinion of the Committee on Culture and Education. - (NL) Madam President, Commissioner Reding has once again shown her decisiveness with the telecom package. As regards the Commission proposal on the digital dividend, for the Committee on Culture and Education I worked with Mrs Toia very constructively. On behalf of the Committee on Culture and Education, I should also like to thank the chairman of the Committee on Industry, Research and Energy, Mrs Niebler, for her excellent cooperation.
The Committee on Culture and Education sees radio and television as vital media for disseminating culture and language. With the switchover from analogue to digital television, there is room available on the spectrum at the moment. Mobile phone and broadband Internet providers are very interested in those frequencies. The Committee on Culture and Education is not opposed to technological innovation, but it wants the rights of the present users, public and commercial, to be protected. The cultural and linguistic diversity of broadcasts must continue to be fully guaranteed and the interests of consumers and their investment in television equipment must be safeguarded.
rapporteur for the opinion of the Committee on Culture and Education. - Mr President, it is important to underline that the telecom evolution is not only a technological and economic process, but also a social and cultural event. We should maintain and sanction the leading role of Europe in this process.
Two aspects should be taken into consideration: general and democratic access to electronic communications services, which means that everyone should have the right to access such services, and also the principle that culture and educational heritage should be transmitted and respected. The Committee on Culture has tried to strike a balance between these interests.
As the draftsperson in the Committee on Culture on the Body of European Regulators in Telecom (BERT), I only focused on the aspects which come under the responsibility of the Committee on Culture. The BERT should be open to contacts not only with industry and the consumer groups, but with culture interest groups as well, as they can provide useful and reliable information on cultural aspects.
I think if we use the telecom evolution properly, the whole process can contribute to making Europe the world's leading knowledge society - which is our main goal.
draftsman of the opinion of the Committee on Culture and Education. - (FR) Madam President, I should first like to congratulate the rapporteurs on their work.
The Committee on Culture and Education has, from the outset, taken this whole issue very seriously because we can no longer legislate on the electronic network or on radio spectrum whilst ignoring the real nature of the content being distributed. This cannot be done on the basis of purely technical or even economic criteria which do not take into account the objectives of cultural policy or the safeguarding of diversity. The reality of a digital world requires us to work together with television broadcasters and electronic service providers and to legislate for an internal market in telecommunications which has become inseparable from the audiovisual market.
We also need a balanced response to the problem of illegal content on the Internet which will compel each of us to face up to our own responsibilities in a struggle that must concern us all if our children and our culture as we know it are to be protected.
I therefore support all these texts in their current form and I hope that our debate and the final vote will not be contaminated by ill-informed external pressure.
draftsman of the opinion of the Committee on Legal Affairs. - (PL) Madam President, European framework legislation on telecommunications was adopted in the 1990s, effectively freeing national markets from state monopolies. It resulted in a significant fall in the prices of calls offered by competing operators. Recent years have seen revolutionary changes in communication technology: cell phones and the development of the Internet and wireless networks have diametrically changed the face of telecommunication. EU law must reflect these changes, including the social implications.
Some 15% of Europeans are disabled, and by 2020 the elderly will constitute 25% of society. It is precisely these people with special needs who should be provided with easier access to telecommunication services. It is necessary to ensure cost-free access to a common alarm number, 112, for people throughout the Union, including users of Internet telephony, and to other electronic voice communication services. Furthermore, customers must have the right to be fully informed both of the legal obligations arising from the use of a given service, for example with respect to author's rights, and of the legally imposed restrictions. Above all, the key to better consumer protection is precise definition of the responsibilities of national regulatory bodies with respect to the day-to-day exercise of consumers' rights.
draftsman of the opinion of the Committee on Legal Affairs. - (ES) Madam President, the rapporteur, Mrs Trautmann, has said that intellectual property issues should not be part of this debate. I agree with her because I believe that protection of intellectual property, like the protection of privacy and other legal concepts, have already been defined in other legal frameworks.
However, it should be pointed out now that the protection of intellectual property is still important as regards content updates. Telecommunications have been described as super-highways where one can move freely; but if someone commits a crime on the motorway, the police step in. You cannot steal a car, drive it on the motorway and, when the police step in, say there is free movement on the motorway.
I believe that it is important from Parliament's point of view for us to restate the importance of protecting intellectual property, to restate protection for private life, to restate even the right people have to privacy, a right which at the moment is being violated by major telecommunications companies.
draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - (DE) Madam President, if you granted me the same speaking time as the three previous speakers, that would suit me fine. I should observe in passing, however, that I was under the impression that I would have two and a half minutes.
So as not to waste any of that time, let me thank Malcolm Harbour, Catherine Trautmann and Pilar del Castillo Vera for our truly outstanding cooperation, to which Malcolm has already referred. We tackled this issue without friction in a spirit of mutual trust and in particularly close cooperation. It is, unfortunately, too late now to correct the structural defect of having the two directives lumped together.
Nevertheless, let me say in the brief time at my disposal that I am very pleased that the Commission addressed the general issue of data privacy, albeit rather superficially. The fact is, Commissioner, that you would probably not give me your credit-card details, your telephone number and your address, even if I asked nicely. The problem, when you are on the Net, is that much of this information may well be there already, in places you cannot imagine and where you would not like it to be. To that extent I am pleased that I was able, in cooperation with other groups and Members, to help ensure that the right of consumers to have their personal details treated confidentially and their personal systems protected will be incorporated into this package.
I see that time is running out, but I do hope we shall have more opportunities to discuss this or that issue more thoroughly. May I therefore say thank you again for our constructive cooperation, and perhaps we shall manage to advance the development of data privacy in Europe for the benefit of consumers.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner, President-in-Office, ladies and gentlemen, let me also begin with a word of thanks to our rapporteurs Mrs Trautmann, Mr Harbour, Mrs del Castillo and Mrs Toia and to all the shadow rapporteurs both for the good work performed by everyone and for their fruitful cooperation with those who were less closely involved with this dossier.
The last legal framework for market liberalisation dates from 2002. The importance of the market has already been emphasised today. After all, if I may remind you of a statistic, a turnover of more than EUR 300 billion has been achieved by the telecommunications sector in Europe alone. Thousands of jobs depend on this market, and so it is important that we continue to develop the legal framework which has stood the test since 2002 in such a way that new chapters can be added to this European success story. To this end, of course, we must first and foremost adapt our legal framework to take account of new technological developments.
In the brief time that I, too, have been allocated, let me highlight two points that are of particular importance to me personally. The first is investment in high-tech infrastructure in Europe. We in Europe face the formidable challenge of investing as much as possible as quickly as possible in these new high-speed broadband networks. That is one of the keys to a competitive Europe. We must create the legal conditions in which these investments will bear fruit. On the other hand, we must not create new monopolies and closed markets.
In committee, we ensured that the risk involved in creating the new networks would be fairly distributed and that regulators would have to take this risk-sharing into consideration in future.
In addition, we devoted a great deal of attention to the subject of frequency policy. We favour a more flexible frequency policy in Europe. I believe a good way can be found to share out the digital dividend so as to take account of broadcasters' legitimate interests while providing as much flexibility as possible for new services too.
on behalf of the PSE Group. - (DE) Madam President, I only wish to deal with two points. I should like to begin with an area in which we still have one or two matters to clear up with Pilar del Castillo Vera. I refer to the question of how the independence and autonomy of the future small agency can be guaranteed and which is the most appropriate way to fund it. There are highly diverse views on this point. I would very much like to learn from the Council how its debates on this subject are shaping up, and how the Council would like to see the creation of the secretariat or BERT - or whatever name is adopted - being guaranteed and how it envisages the funding method. In this respect, I believe the Commissioner was perfectly correct in stating that we want a European structure and have no wish to create structures that do not dovetail with the European legal system.
There are, as you know, two funding methods under discussion. The first is the mixed financing suggested by the rapporteur and the second is the proposal I made, which my group supports, that we take the funding from the Community budget. Be that as it may, it would be interesting to hear how the Council - which has, of course, had heated discussions on this point - and indeed the national regulators now stand on the funding issue.
My second question, which is also addressed to the Council, concerns the funding of the new networks. Here too, we have adopted various amendments, including one I tabled in the Committee on Industry, Research and Energy, which went into a little more detail on the possible form of a risk-sharing system if companies make the requisite investments and competitors are to have access to the networks right from the start. As far as I have heard, the Council thinks differently and does not wish to go into such detail or give companies a guarantee that any kind of risk-sharing can take place. I should be grateful for your comments on these points.
on behalf of the ALDE Group. - (IT) Madam President, ladies and gentlemen, the slowdown of production and economic growth in Europe is also being felt by the telecommunications sector which is currently undergoing various crises. It is a sector which demands investment, which is driven by research and innovation, and which also needs a fair amount of time in which to make its own choices. I therefore think that we need to provide all possible support and that our review package regarding the regulatory framework can boost the revitalisation of this sector by providing a stable, solid and effective legal framework.
This I believe is the purpose of our work in Parliament and in the ITRE Committee. We have worked with this aim in mind: to provide a framework, as Mrs Trautmann was saying, which is less complex, clearer and more effective than the previous one, in the conviction that sometimes we do not need more rules or more laws, but instead reliable and effective instruments to apply the existing rules and sometimes even dismantle the current framework.
We have worked hard to create an open, competitive market, trying to resolve the eternal dichotomy between old, not to say historic and formerly monopolistic, operators, and new operators, by saying that there can be room for everyone in a balanced framework as long as there is business acumen and design expertise, and if the resources are available.
Finally, I think we stressed - and I in particular feel that this is a crucial point - that in a more flexible and deregulated framework the role of regulation, of the various responsibilities, of the chain of responsibility, is vital; and I concur with the Commissioner's point just now that it is important for the various bodies in charge of the essential task of regulation to have clearly defined roles and areas of responsibility.
One last point, which has been mentioned by several colleagues in addition to the rapporteur, whose work we have all praised, and that is the role of the consumer: the consumer is often relegated to the background, but we want to bring him to the fore and put him in the spotlight because he, I would say, together with business, is the real driving force in the marketplace.
Thank you, Madam President. I would like to start by thanking all the rapporteurs on the electronic communications package for their work, starting with the organisation of hearings and ending with the preparation of the reports. I would also like to thank Commissioner Reding for her reliable and active work in the sphere of electronic communications, both on roaming and also on this package. At the same time, I am not convinced that the amendments made by the various committees to the drafts submitted by the Commission will result in the better use of resources, competition within the single EU market and efficiency for consumers. I will give you just a few reasons why.
Firstly, it is possible that the joint structure formed of the national regulators, BERT, will be a more democratic regulatory structure than the authority proposed by the Commission, but it may be that BERT will function in accordance with worse cooperative principles and will weaken the Commission's capacity to take regulatory decisions. To take a second example, the functional distribution of the telecommunications businesses, separating access to the networks from other retail products, was a courageous proposal by the Commission. It seems, though, that this separation requirement as an exceptional measure, to be imposed by the national regulator, will in fact never be used in many markets. It is no secret that in the smaller EU states the power of regulators to adopt such exceptional measures against large companies will be very limited, and so I am not convinced that in this case Parliament is making progress in terms of strengthening the single European market compared with the European Commission's proposal.
on behalf of the Verts/ALE Group. - (DE) Madam President, to the many thank-yous we have heard I should like to add a very special one of my own. I was responsible for the framework directive in the Committee on Industry, Research and Energy, and it is thanks to the political instincts of Catherine Trautmann in media matters and her ability to work in a very structured and systematic manner that we in Parliament have perhaps been able to prevent the pursuit of a misguided media policy through the report on the framework directive. We shall see.
Commissioner, in my view, Parliament has made crucial changes to the draft framework directive as regards competition law but also, and more especially, on frequency-trading. I found that your initial proposals for the framework directive were purely market-focused and vastly overestimated the digital dividend. Thankfully, these proposals did not appeal to the members of the Committee on Culture and Education or, subsequently, to the Committee on Industry, Research and Energy. On the contrary, my fellow Members put public cultural and political interests and the general public good at the heart of their deliberations, and I believe this is reflected most clearly in the following elements of the Trautmann report:
Radio frequencies are defined as a public good and will also remain the responsibility of the Member States. Priority will be given to broadcasting in particular but also to opinion-forming services. Your attempt to force broadcasting onto the defensive has failed, Commissioner. It will be easier to introduce pan-European services - that is a good thing, as I am sure you will agree. The Member States will also have primary responsibility for further harmonisation of frequencies. If there are difficulties, decisions will not be taken by the Commission alone - Parliament will also be involved. BERT will play a major role. It goes without saying, as far as I am concerned, that its funding must be European. I hope we shall manage to ensure that it is.
Besides the framework directive and the point about frequencies, I would also like to say something about two other reports, beginning with the Harbour report. In your report, Mr Harbour, there really are some very good provisions for consumers and consumer interests. Greater consideration will be given in future to the interests of people with disabilities, for example. I also believe that you even contribute to media pluralism through your proposed rules on mandatory services.
My group does not agree, however, with the attempt that is made in the report to regulate copyright too. We do not like that at all. Neither the French model - and this is addressed to the Council Presidency too - nor the 'three strikes' model has our support - on the contrary. This attempt does not allay any of our concerns about copyright or about the protection of privacy on the Internet.
Let me conclude with a few words on the Alvaro report. You have spoken with great conviction once again, Mr Alvaro, about data privacy. I find, as you have suggested in your speeches, that there is no consistent line yet on matters such as the protection of IP addresses. Our experience of the telecoms scandal and the trade in addresses through call centres has shown that IP addresses must be given maximum protection, and I hope that we shall reach agreement to that effect within the next fortnight.
on behalf of the GUE/NGL Group. - (SV) Madam President, I hope that many of our citizens are following this debate and becoming involved before the vote as it involves such major changes, especially regarding internet services.
The European United Left has three main areas that we would like particularly to highlight:
Firstly, the Confederal Group of the European United Left/Nordic Green Left is against the proposal to establish a new European authority in this area. It will be more expensive and more complicated. It is unnecessary to set up yet another European authority.
Secondly, greater emphasis must be placed on geographical differences and different infrastructure when it comes to electronic services. We must emphasise that access for consumers must be equal so that no more gulfs are built into our societies. There must not be any differences in access to electronic services between those who live in cities and regions with a strong economy and those who live in regions with a weak economy and sparsely populated areas. When it is not society or the state but private players who are to take over such important investments in infrastructure, there is a clear risk that not all citizens will have the same access at the same cost.
Thirdly, the GUE/NGL Group reacts against the major influence exerted by different industrial lobby groups. The telecom package should not affect copyright, but the lobbyists have nevertheless gained a hearing especially for this in the proposal. The proposals of the lobby groups which have been accepted by all groups apart from the European United Left - which was the only group to vote against in the Committee on Internal Market and Consumer Protection - open up opportunities for controlling downloads and free access, for example to websites such as MySpace and YouTube.
The amendments came in late through the back door and without there having been any great debate among the citizens over these major changes. In Sweden, for example, we have had a wide-ranging debate about file sharing. I am working against the decision to prohibit file sharing at national level and am doing so at EU level too. The risk of now taking a decision at EU level is greater than that of national decisions as the lobby groups have had a major influence and effect in the EU system and because many citizens lack sufficient information when we are debating these issues at EU level. I hope that there will be a powerful surge of opinion from citizens to guarantee freedom of speech and access to internet services.
on behalf of the IND/DEM Group. - (SV) Madam President, Sisyphus is my middle name. I have been elected by 15% of the Swedish people to oppose here in the European Parliament the EU becoming involved in ever more new areas and thus continuing to centralise and bureaucratise European society. This is a sisyphean task.
Telecoms is one of the areas where the EU has an important function to perform, and I view with satisfaction the proposed telecom package, which is about greater competition and greater protection of privacy, but it seems unavoidable that we will also get centralisation and bureaucratisation. In this respect, there are two elements to which I am opposed. Firstly, it is proposed that spectrum which is freed up by digitalisation should be allocated according to EU rules. Secondly, a new European Electronic Communications Market Authority is proposed.
I urge the chamber to reject both these proposals. Freed spectrum must be allocated by the Member States, and the natural solution is to develop the bodies of the European telecommunications supervisory authorities which already exist.
(BG) Mr. President, colleagues, I wonder at the things that were said today, in this hall, and no one underscored the point of preserving the confidence of information. I call upon you that when so important a matter is discussed we in no way follow the example of the United States.
You know that under the pretext called "fight against terrorism and piracy” the supra-national oligraphy is trying to put as many citizens as possible under a total, unconditional and unaccoutable before civic society control. The confidentiality of our personal information has to be preserved at any cost. I repeat - at any cost!
Currently, all telephone calls in Bulgaria are controlled. As of next year, those in power in my country want there to be full and unconditional access to all log-files and exchanged electronic messages from every single computer. This is not done out of helplessness. In Bulgaria, as in Europe, there are quite enough well-trained and capable specialists who can fight any kind of computer crime. This is being done, I repeat again, with the objective of total control over the citizens.
The right to freedom also guarantees our right to human dignity. Anyone who tries to deprive us of our dignity should be reproached and exposed, not provided with media comfort to get away with such intentions in this manner.
Some time ago, an apathetic discussion on the matter of citizens' rights in the electronic world was held in Bulgaria. The only conclusion that was made at the time was that no matter what the citizens want, they live with what is imposed on them. I am absolutely firm in guaranteeing all citizens of Bulgaria that Attack party, even at the begining of its government next year, will repeal any encroachment on correspondence and monitoring in Internet.
In conclusion I would like to say that if our right of private correspondence is restricted once this will remain so forever. Even if terrorists begin to use pigeons for correspondence. Anyone who substitutes freedom for security does not deserve either freeom or security. Thank you.
(DE) Madam President, Commissioner Reding, ladies and gentlemen, let me begin by congratulating the Commission. We have now reached the second stage in the process of reducing roaming fees for voice telephony. I believe that this regulation has proved to be very effective in practice. Nevertheless, at the end of the holiday period our consumers will again be hit by alarmingly high bills, because too little progress has been made, if truth be told, in the SMS market and in particular with regard to data roaming.
For this reason I call on the Commission to act in this matter and create a single European market for European consumers. We cannot but observe that this part of the European internal market is not yet in working order and that there is an urgent need to establish a single market in this sphere, especially through the gradual introduction of a common flexible frequency-allocation plan. Efficient management of this scarce resource is especially important.
The digital dividend is a historic opportunity, and it will also be important for the television corporations to be able to transmit their programmes to third-generation mobiles so that we can obtain a common European media area. The digital dividend also creates new opportunities in the realm of European communications.
I would also like to emphasise the importance of implementing the decisions of the World Radio Conference on the basis of this approach, and I call on the Commission - since there is no provision for BERT to deal with these issues - to set up its own authority or group to examine these matters and enact authoritative guidelines for cooperation.
I also believe that BERT should be fully financed from Community funds, because we quite simply need an authority or institution that is committed to the European internal market and because national regulators should be granted more rights in the other Member States.
(RO) Dear colleagues, the development of the information society relies upon the electronic communication networks and services.
The transition from analog to digital television by 2012 will release a significant range of frequencies at European level, thus enabling the development of new technologies and innovating solutions to stimulate the European competitiveness in this sector. In order to fully benefit from the digital dividend in Europe, the European Parliament supports its common, flexible and balanced approach, which enables, on the one hand, the broadcasters to continue to provide and expand their services and, on the other hand, the electronic communication operators to use this resource for providing new services related to important social and economic usages and emphasizes the fact that the digital dividend should be allocated in compliance with the principle of technological neutrality.
The use of the digital dividend may help the achievement of the Lisbon Strategy objectives by supplying improved interoperable social services, such as e-governing, e-health, e-learning, in particular for the people living in disfavoured, isolated or even rural areas.
Acknowledging the Member States' right to decide on the use of the digital dividend, we consider that a coordinated Community approach shall significantly improve the digital dividend value and is the most efficient way to avoid harmful interferences between Member States and between Member States and third countries, and to guarantee that the spectrum users benefit from all the internal market advantages.
Consumer confidence in the information society services depends on the quality of the electronic communication services, their security and the personal data protection. It is essential that the national regulatory authorities consult all suppliers of electronic communication services before they adopt specific measures in the field of electronic communication network security and integrity. I also consider that Member States should establish measures to promote the creation of a market for products and services accessible on a large scale, which shall integrate facilities meant for disabled users.
(DE) Madam President, this gives me an unexpected opportunity to respond to Mrs Harms' contribution, which I shall do with the greatest of pleasure, for the distinction between suggestions and facts, I believe, is certainly discernible in the report. We have essentially incorporated a judgment of the Federal Constitutional Court that created a new fundamental right. The right to the confidentiality and integrity of IT systems was the first thing to be enshrined in this legislative act. We have thus acted faster than any Member State, particularly my own. Publicly accessible private networks have also been included, services like Facebook, Bebo, etc., that have hitherto lain completely outside the scope of directive. What about cookies, similar software or other applications that transmit user data back to home base, as it were, without the consumer's prior consent - will they become a thing of the past? Consumers have given their prior consent, in principle, in respect of everything in their computers, mobiles and other applications belonging to, or even accessible to, third parties. In future, location information can only be captured anonymously or with the prior consent of the consumer. Unsolicited marketing, irritating text messages, stupid e-mails and the like - the directive will rule out all of these things. Notification of the data-protection authorities will be mandatory in future whenever any authority searches for anyone's personal data.
Last but not least, we have created a clearer framework for the notification requirement in the event of security breaches and the loss of data than has existed to date. Since we were talking about suggestions before, I do not wish to omit that we are considering how to deal with IP addresses, because IP addresses - and we must not confuse these things - are not the data that are being traded, which are personal data, credit-card details, etc., and even if they were traded - just to explain this briefly - an IP address is not necessarily a personal characteristic, at least not when your fridge transmits a message to your computer.
(The President cut off the speaker.)
(GA) Mr President, it is absolutely necessary that wherever people live, be it in parishes, big or small, in the countryside or in towns or cities, they have access to broadband and to modern technology. Companies which base themselves in certain areas rely on a fast internet service. Unless broadband service is available in certain areas investment and companies cannot be enticed to set up there.
It is absolutely necessary that governments concern themselves with the inequality that exists between rural and urban areas in terms of digital services and broadband in order to ensure competitiveness and investments for those areas. This is especially obvious in Ireland where there is inequality because of the existence of a private company, Eircom, which controls the internet service and as a result there is a terrible disparity between rural and urban areas. I would like the Commissioner to investigate the situation, because to all appearances, neither the national regulator nor the government seems able to do so.
(ES) Clearly there is only a faint shadow left of the ambitious project which the European Commission presented a year ago. This is a shame for many reasons, as consumers need independent European management, not a club of national regulators strongly influenced by national champions.
The Greens are against making the European Electronic Communications Market Authority just a club for regulators funded by them, lacking transparency and without sufficient controls or the right of veto on the part of the European Commission. The independence of the new body is questionable.
It is also a shame that because of pressure from the large telecommunications companies, access to major telecommunications infrastructures is not provided to new, innovative undertakings and there has to be a duplication of infrastructure.
The Greens advocate neutrality in technology and the unbundling of operations to do away with the dominant positions of the state telecoms giants. However, the European Parliament has been too timid and influenced by lobbies and has overlooked the interests of new, more innovative undertakings which are providing most wireless services in Europe and offer advantages to consumers.
I regret to say that overall we have allowed an opportunity to give much greater European added value to the telecommunications market to slip through our grasp. Of particular concern to us are some dangerous proposals in the Harbour report which clearly infringe the principle of neutrality of the Net as a means of communication, infringe users' privacy, threaten freedom on the Internet and, above all, clearly exceed the legal scope of the telecommunications package in terms of content, in terms of what is lawful or unlawful, legal or illegal in intellectual property, and in terms of information filters.
This package is about the infrastructure of the market, about consumers, and not how to turn Internet service providers into digital policemen.
(DA) Mr President, in its current form, the telecommunications package contains many good measures. Ordinary consumers will gain easier access, and it will be cheaper in line with increases in transparency within the market. However, the package also contains some very unfortunate aspects that the previous speaker considered. The question of defining what constitutes lawful and unlawful content on websites opens the door to surveillance, registration and control with regard to all our communication and transactions over the Internet, to an extent that there are countries we would not normally consider to be democratically worthy!
We cannot allow registration, just as we cannot allow service providers to arbitrarily close traffic that someone considers to be harmful. This would be much the same as us employing an army of inspectors at Europe's post offices to remove letters that they consider to make harmful reading for the recipient. Who will have the authority to read my love letters? We must ensure that future legislation does not become an electronic straitjacket, but a framework within which the culture, societal debate and interactive life of the future can unfold.
(PL) Madam President, may I begin by congratulating Commissioner Reding. A year after the regulations on roaming we have the next package, which is very important for consumers in particular. I would also congratulate the rapporteurs. No fewer than four reports had to be coordinated, and the coordination seems to have been very successful.
The protection of consumers referred to in the regulations discussed in Malcolm Harbour's report is very closely connected with proper allocation of the digital dividend, which consumers are awaiting. It will be important - as Commissioner Reding proposed - to optimise use of the spectrum through coordination on a European scale. Television and mobile telephony are proposed as the main beneficiaries of the digital dividend, but I want to stress the importance of wireless Internet. In many parts of Europe that is the only possible means of access to the Internet for millions of citizens, especially in rural and remote areas. So if the economic growth of the sector we are discussing is particularly strong, then a significant portion of the resulting dividend should be allocated to broadband wireless Internet.
Research into optimisation and allocation of dividend is another important issue. It could be carried out by the Joint Research Centre, and I would ask the Commissioner whether this is really being considered. These, then, are the three most important requirements: consumers must be able to choose, the regulations must promote investment and competitiveness, and the internal market must be strengthened. In my view, this calls for lobbying not only in Parliament's domain but also with respect to the Council, i.e. in every member State.
President-in-Office of the Council. - (FR) Madam President, thank you for allowing me to speak at this point; I must apologise for having to leave shortly to return to Paris.
My colleague, Luc Chatel, will answer many of the questions that have been raised during this debate. Allow me just to say a few words in response to Mr Harbour's comments on the lack of debate on the scope of the universal service. I should first like to express my agreement with the rapporteur on the fact that broadband access is a major challenge facing our societies, whether in terms of access to knowledge or essential services. As Mr Harbour said, broadband access is not covered by the current scope of the universal service. The French Presidency simply wishes to open the debate on how to ensure broadband access across the whole of Europe.
After listening to the views of the various Member States, it becomes apparent that several potential scenarios are conceivable. The first option would be to extend the scope of the Universal Service Directive to include broadband services; the second would involve freedom of choice and would enable only those Member States to include broadband access in their universal service which wished to do so; and, finally, an intermediate option would make the inclusion of broadband within the scope of universal service compulsory in those Member States where broadband has reached a sufficient level of maturity. We have therefore all been given the opportunity, under the French Presidency, to open this debate and to try to reconcile our positions; this is what the Commission likewise hopes to achieve.
I should just like to say a few words to Mrs Harms: it is not our intention to pit the development of the Internet against copyright protection. In an era of convergence, we need to develop both the channel and the content by improving the networks at the same time as encouraging the creation of content and providing support to authors. As you pointed out, France sets great store by copyright; however, the French Presidency is not seeking to impose the model that we shall be developing in France based on preventive action and graduated response, known in our country as the Creation and Internet Law.
We are acutely aware, as you said, of the need to protect both privacy and personal data. We feel that this is in no way incompatible with any other concerns that we might have.
(FR) Madam President, Ministers, Commissioner, ladies and gentlemen, after months of discussions, which have not yet been concluded, I think I can say that, as a result of the work done by Mr Harbour and the shadow rapporteur, we have reached compromises that have consumers' best interests at heart. Accordingly, it is essential to encourage better competition by implementing a number of measures to require telecom companies to offer contracts of acceptable duration and to give effect to number portability within one day for subscribers wishing to change to a different service provider.
In terms of protection, the general rules on consumer protection must apply to the telecom sector; cost-control mechanisms have been envisaged as well as improvements to out-of-court settlement procedures in the event of a dispute.
Another very important issue is access to emergency services and the provision of caller location information, which must be made available in a reliable manner, regardless of the technology used.
Protection of privacy has also been a priority, as has child protection: access providers must provide customers with free parental control software.
All these developments had to be secured for the benefit of as many people as possible. Many measures therefore apply to equal access for users with disabilities and people on low incomes; the needs of SMEs have also been taken into account. The report also emphasises the need to extend the scope of universal service, particularly to include broadband; it is very positive that the French Presidency has made this issue one of its priorities.
I should now like to turn to the question of content and copyright which has tended to overshadow the rest of the improvements in the text. Our aim has always been to provide consumers with general information on infringements of copyright, in line with the Commission's original proposal. We shall be working right up to the final vote to improve the wording of the compromises by ensuring that the principle of neutrality in providing access to content is upheld. Some amendments adopted in the Privacy Directive, however, are really causing problems and we shall make sure that they are deleted.
I should like, once again, to thank my colleagues, and I am looking forward to more specific proposals from the Presidency in order to make further improvements to this text before the next part-session.
Mr President, the telecom package is an important step forward in modernising and harmonising telecommunications in Europe. I worked on the citizens' rights directive and, together with the rapporteur, Mr Harbour, we did a lot of work and we reached consensus on many issues.
This directive will ensure better protection of consumer rights in electronic communications. Number portability, and privacy protection and security in telecommunications are other examples of improvements brought by this directive.
We had a very delicate discussion on network neutrality. My opinion is that extreme network neutrality, as we experienced in some amendments, will make networks more congested, slower, less efficient and more expensive. Network management is necessary to run efficient and intelligent networks and to maximise the overall user experience and value. I am very satisfied that we agreed on amendments regarding the emergency number 112 and, after the directive has been adopted, Member States will make further efforts to inform and educate the public on the use of 112. The 112 number will be made accessible from the entire EU territory and Member States will have to ensure the implementation of caller location.
In addition, access to emergency services through 112 may be blocked in case of repeated misuse by the user and 112 will be more accessible to people with disabilities.
I also hope that the amendment regarding the establishment of an EU-wide early warning system will be adopted. This amendment does not require an agency in Brussels to be set up but the definition of common standards about the warning system to be done jointly by the relevant authorities of the Member States. Of course, the warning would be launched at the local level, but on the basis of common standards that would ensure that all potentially affected citizens of the EU could get and understand this message and act in a way that will save their lives.
I am very sure that the telecom package will support the efforts of companies in improving their performance and investment in new technologies and at the same time will consolidate the consumer rights of European citizens.
(PL) Madam President, European society and the world at large are increasingly dependent on electronic communications. They are the economy's nervous system. They are used in education, administration, health care, the media, and in lifelong learning. Alongside the tremendous benefits, electronic communications also involve a number of direct threats to citizens, institutions and businesses.
The expectations of citizens, who are less intensive users of the system, include wide access to services at the lowest possible prices, e.g. for roaming calls between EU Member States, and elimination of the threats to users of electronic communications referred to in Malcolm Harbour's report and elsewhere. We must meet these expectations on the basis of modern technology and competitiveness, and with the financial support of the European Union, especially in rural and mountainous areas. With a view to the interaction and interconnection of these requirements and regulatory mechanisms, as well as to visibility, we should consider whether it might be advisable to combine the provisions we are discussing in a single directive. May I thank all the rapporteurs for the work they have put in.
Madam President, channels of communications are vitally important to our lives today. The availability of broadband needs to be ensured, particularly for those in remote areas and those who are challenged, such as the visually impaired. While we enjoy the freedom which the internet affords, we must recognise that with freedom come responsibilities.
I am a committed proponent of net neutrality. As the world becomes more globalised it is crucial that people have the ability to communicate freely. However, this freedom, which is of great value, must be used with respect. It must be recognised that without this respect the internet harbours the potential for abuse.
We have taken action on some of the worst abuses on the internet, such as paedophilia. However, other abuses also need to be tackled. Internet service providers must play their part in preventing their platform being used for destructive forces like libel, hate and exploitation. I would say to the Commissioner that we need to do everything in our power to protect freedom and, at the same time, to promote responsibility on the internet.
(FR) Madam President, Minister, Commissioner, ladies and gentlemen, this work has been outstanding. The result that has been achieved by our committees is a balanced one, and, Mr President-in-Office of the Council, you were quite right to want to take it fully into account. I should just like to congratulate my colleagues, Catherine Trautmann, Pilar del Castillo and Malcolm Harbour, on their work.
That being the case, I have no problem telling Mrs Trautmann that I do not agree with her view that we should exclude completely any reference to intellectual property rights. Over and above the platforms and channels that we are discussing, especially in her report, what is of importance to us all is what these platforms and channels allow us to access, in other words, content. Mr Guardans, Mr Medina and Mr Mavrommatis have made that point very well indeed, and I agree with them.
In the Commission text, two references had been made to this issue; it would have been better to have retained them. The debate is now focused on a reference made to the 2001 and 2004 Directives on copyright and on cooperation among the various stakeholders. To what end? To promote legal offers - in other words, content that will enable our industry and our cultural diversity to prosper. The criticisms that have been levelled at these texts - some of which I have heard repeated even here in this Chamber - have, for example, raised the spectre of the Olivennes Agreement. However, the model that we should follow is the Memorandum of Understanding that was adopted on 24 July by the UK Government, OFCOM and the various stakeholders. As far as I am aware, they do not support bureaucracy or Internet dictatorship.
The point is not to prevent laws from being enforced in the Member States, to ensure reconciliation with fundamental rights, and not to prevent new technologies and the new economy from acting for the benefit of our cultural diversity, our cutting-edge industries and the intelligence and talents of European citizens, for these are our most important weapons and our greatest assets in global competition.
(DE) Madam President, like Mrs Vergnaud, I welcome that one part of Mr Harbour's report which relates to consumer protection and which contains numerous very good decisions. Universal access to these services is a very important principle, and that cannot be emphasised enough. I can assure you once again, Mr Harbour, that this part of the report also has the full backing of my group.
There are, however, parts that require revision. You are quite right, Mrs Reding. In your introductory remarks, you expressed surprise that the European Parliament should seek to dilute the protection of personal data. May I say to you that this is not the opinion of Parliament, for Parliament is not due to vote for another two weeks, and only then shall we see what position it takes on these matters. Until then, we shall be sorting out all the things that are still in a bit of a mess. I promise you that there will be no dilution of data privacy from our group. If no satisfactory agreements materialise in Parliament on data protection, network access and network neutrality, my group will be unable to vote in favour of the package, and then we shall have to see how we move on from there.
(FR) Madam President, Commissioner, I should like to congratulate you on your dedication, and, of course, I should like to congratulate the rapporteurs and especially Mrs Trautmann, who has worked extremely hard to reach this consensus, which she wanted to be neutral and to have no sectoral distinction. However, as regards rights to use spectrum, it should be noted that investment and depreciation cycles differ from one sector to the next. However, the provisions of the text on the allocation and harmonisation of frequencies and licences place satellite operators in a situation of legal uncertainty given the specific nature of their sector. The new Article 8a, proposed by the rapporteur, does provide certain guarantees, but the wording of this clause must be tightened up in accordance with the principle of subsidiarity and ITU rules. A number of questions also remain open regarding the substance and scope of the Commission's negotiating mandate.
Regarding Mr Harbour's report, I should like to raise the issue of the definition of 'publicly available telephone service', as laid down in Article 1, point 2b. This definition should apply only to two-way services, in accordance with the definition given in the Privacy Directive. Voice over Internet Protocol (VoIP) and games consoles are in no way comparable to traditional telephony services. Their assimilation as such would create a regulatory framework that inhibits innovation and provides uninformed users with tools that they do not see as being intended for certain uses, for example, the possibility of making an emergency call from a games console which can establish one-way communication. It is therefore important to limit the definition to two-way services.
Regarding copyright, I should like to endorse the comments made by all my colleagues who have raised this issue.
(ES) First I would like to congratulate the rapporteurs on the good work they have done. This reform achieves the objectives set and adjusts to new times and new challenges, both for businesses and for consumers.
Allow me to dwell, however, on one particular point in the Harbour report. It is true that the rapporteur has done a magnificent job but I believe that we should not tackle the group of final amendments on the content of the Net here, in this directive, because in short what those amendments do is allow intermediate service providers to filter and block content on the Net and therefore, ultimately, consumers will lose their anonymity.
Ladies and gentlemen, this stance runs counter to Article 12 of the Electronic Commerce Directive, which already states that intermediate service providers must act as neutral intermediaries when they transmit electronic information.
In a State governed by the rule of law, we cannot do things to the Net which we would not do to other forms of communication. Therefore I ask Mr Harbour to withdraw those amendments so as to restore the balance between copyright and the rights of Internet users.
(SK) I should first of all like to thank the rapporteur for an excellent report. Work on legislative packages is never easy and I welcome its cogency.
I too should like to emphasise that the main objective of this package is to produce better communications services in the use of mobile telephones and broadband internet or cable television connections for consumers. I think that, thanks to our rapporteur, Malcolm Harbour, consumers will be better and more quickly informed.
If consumers decide to change providers, comparable offerings are often unavailable and the process of number transfer still takes far too long. I therefore welcome Malcolm Harbour's report, on the basis of which providers must supply consumers with transparent and above all comparable prices and changing providers while retaining existing numbers will be possible in just one day.
Despite the fact that I would never wish anyone to have to dial 112 for an emergency, it should be emphasised that, on the basis of this directive, the emergency services will have access to information on the caller's location, allowing them to provide assistance more quickly and effectively.
The switch to digital transmission will release spectrum, which should be able in future to provide for broadband internet connections in even the most remote corners of the EU. Commissioner, I believe that the Commission will ensure the most effective use of this 'digital dividend' in the interests of every consumer.
(EL) Madam President, ladies and gentlemen, we live in a world where everyone, governments, private companies and criminals alike, seek the greatest possible access to our electronic data, in the most unrestricted way possible.
For this reason, any changes to the e-Privacy Directive must do exactly what its title implies: ensure the greatest possible protection of our personal data and private lives.
I am therefore opposed to any attempt at weakening the definition of a piece of personal data relating to European citizens, because since it is personal, it is protected by law. The exceptions sought, especially for IP addresses, covertly contravene existing European legislation.
Furthermore, I do not think that Internet service providers should be allowed to judge for themselves which breaches of their network security harm their users and which do not. They should not decide for themselves when to inform users and the authorities about even blatant acts of neglect.
I respect the role and contribution of private companies, but the economic interests of the Internet giants must not be allowed to dictate the laws adopted by Europe to protect the fundamental rights of its citizens.
(DE) Madam President, many thanks to all the rapporteurs for their work, which was truly excellent. Let me, however, deal with two specific points. The European Union is not only an economic community but is also pledged to uphold common values, and that is why the protection of private data is a vital concern. At the same time, however, technical progress and the protection of cultural and creative works must not be regarded as conflicting aims. Both will be key factors in our future competitiveness. That is why I, along with many other Members who have addressed the House today, am appealing earnestly for a strengthening of the position of holders of rights, in other words those who want to have their copyrights protected. No one else needs this protection, hence the introduction of models for cooperation with Internet service providers. A step in this direction reflects technological convergence as well as convergence in the reinforcement of copyright.
(EL) Madam President, Commissioner, when managing and allocating the radio spectrum we must ensure full and effective access for all citizens to this public asset.
The proposals in the reports by Mrs Trautmann and Mrs Toia on the radio spectrum and digital dividend place the issue on a firm footing from the outset. They point first and foremost to the social, cultural and democratic significance, and to the new opportunities offered by the digital dividend we ought to be offering European citizens.
The debate on the digital dividend should not boil down to a black-and-white choice between commercialisation and social benefit. Mapping out a significant strategy at national level, allowing each Member State to set public interest objectives and fulfil and coordinate them - these are the entirely achievable actions we can take at Community level.
However, the new approach taken by the Commission for greater harmonisation at EU level with regard to how to allocate the radio spectrum on the basis of common administration criteria, such as the principle of neutrality of services and the extension of the principle of a general licence, seems to ignore the public nature of the radio spectrum and to favour the commercial aspect.
For this reason, I consider that we must disagree and that we must continue with the proposals put forward by our rapporteurs.
(RO) Thanks to the report under consideration, there is an opportunity to stimulate, by making the best of the digital dividend, the larger scale use of broadband technologies in rural, isolated or disfavoured regions, taking into account that there are still many places where digital technology is entirely absent or access to digital services is not possible due to the absence of infrastructure.
I support the acceleration of the drafting, by the Member States remaining behind, including Romania, of national strategies regarding the digital dividend, which shall implement measures designed to enable a faster and easier access of citizens to interoperable social services, in particular to those enabling access to educational, professional training and health systems.
We draw attention to the carefulness necessary to ensure the best possible transparency as regards the reassignment of frequencies released and the investments in next-generation infrastructures, so that all the European Union countries could have access to them.
Madam President, I want to take the opportunity as Chair of the Committee on Internal Market and Consumer Protection (IMCO) to thank Mr Harbour and the shadows for producing what I hope this Parliament will consider a balanced and workable proposal on universal services.
I want to draw the attention of this House to one provision - an amendment I made and backed by the committee - to make the introduction of the 116000 missing child hotline a legal obligation on all Member States. The Commissioner will be aware that a recent report has shown that, a full 18 months after its introduction in 2007, only seven Member States have assigned the missing child hotline. The voluntary approach is clearly not working. Across Europe every year approximately 130 000 children go missing.
These statistics show that this is an area where Europe can help, must act and must identify, track down and recover missing children. Therefore I urge the European Commission and the Member States to support this provision, to speed up the implementation of the missing child hotline and give a major boost to Europe's efforts for an EU-wide missing children amber alert system.
(FR) Madam Speaker, I should like to commend Mrs Trautmann, Mrs del Castillo, Mrs Toia and Mr Harbour for a job well done.
How do we reap the full benefits of the digital dividend? That is the question. It is certainly the case that digital broadcasting is releasing and will be releasing frequencies. I deliberately use both the present and future tenses of the verb 'to release' in order to emphasise the fact that this change is not going to come in a flash, with a snap of the fingers; this is something that many players seem to have forgotten when arguing their case. In addition, the amount of investment is likely to frighten off many investors before they can even think about recouping this EUR 250 billion providential windfall. The distribution of these constraints must therefore be factored into our policies.
I should like to use this rather short speaking time to emphasise the compelling need to establish a European frequency policy in which Parliament will be involved as a major player: as such, it will need to be aware of the limitations imposed by the physics of electromagnetic waves, be mindful of the need for frequency spectrum management and show due regard for the role to be played by standardisation bodies in making optimal use of this scarce resource, whilst always bearing in mind the general interest of our fellow Europeans.
I should also like to remind the Commissioner that the roll-out of fibre-optic networks, to paraphrase Jean Cocteau, certainly needs grand declarations of love but it also needs tangible acts of love, accompanied by European funding included in the budget in order to carry them out, to build these broadband networks and to prevent the digital divide in Europe.
President-in-Office of the Council. - (FR) Madam President, at the end of this debate, I should like to start by thanking you, ladies and gentlemen - I found that both the quality of your deliberations and your commitment to this subject highlight the importance of telecommunications in current European debates. In Europe today, we are seeking economically strategic issues that are of relevance to our fellow citizens. Telecommunications clearly illustrate a major strategic challenge - you have noted their potential impact on European growth - but, at the same time, they concern issues that affect the daily lives of our citizens; this is precisely the kind of issue that Europe needs. After all, it is telecommunications that to a certain extent give Europe a human face.
I should like to commend the very broad consensus that I observed during this debate between Parliament and the Council, particularly on improving spectrum management, enhancing consumer protection and restricting the use of functional separation in order to prevent it from becoming widespread, which is an issue that has been raised several times. I note, however, that our institutions will need to continue working on a number of issues in order to reach a compromise. I am referring, of course, to the introduction of the Commission's right to veto remedies and also to the legal form and the financing of the alternative to the European Regulatory Authority, since its role and remit appear to be shared by Parliament and the Council.
I should like briefly to come back to three issues: the first concerns precisely this question as to how this new body, which has been mentioned by several speakers, is to be financed. As you are aware, ladies and gentlemen, the Member States have not yet adopted a clear stance on this issue and, needless to say, the method of financing will depend primarily on the legal form and remit of that body. As you know - I mentioned this earlier - a majority of Member States still have some reservations about the idea of establishing an additional body. The Council will therefore have to strike a balance between the various options that have been mentioned this afternoon.
With regard to next-generation networks, another issue that was raised, I believe that, as Mrs Trautmann quite rightly pointed out, in order to promote new networks - next-generation networks - the primary concern is to continue to promote competition, particularly competition in infrastructure, which provides an incentive for investors and encourages risk-sharing between the various operators. As you are aware, discussions are currently taking place in the Council. There is, however, an urgent need to address these issues which require further action and more short-term measures. As you know, the Commission has published a draft Recommendation on this issue; perhaps the Commissioner would be good enough to elaborate on this.
The third issue that I wanted to address, which was likewise mentioned by several speakers, is, of course, the issue of the protection of personal data and, more generally, issues related to content, rather than the channel used to convey content. Éric Besson already said a few words on this subject; I believe that the objective of the French Presidency is not to pit one issue against another or to impose a specific model, but I did appreciate the comments made by a number of speakers this afternoon who said that, whereas we are clearly building this future economy, this future source of growth, for the benefit of the European economy, we must also do so to enable our culture and our cultural players to increase their presence in the global arena. Therefore, I do not think that we can separate the two issues, although I know that other interested parties are also holding important debates on the subject. We have to bear in mind that any efforts to modernise this infrastructure must also be aimed at promoting the dissemination of our content and the protection of copyright with a view to preserving the creative process in the European Union.
Madam President, Commissioner, ladies and gentlemen, that concludes the comments I wished to make in order to wind up this debate.
Member of the Commission. - (FR) Madam President, what do we want to achieve? We want to ensure that all citizens, wherever they live and wherever they travel, enjoy fast access to multiple, safe and affordable services. We want all citizens to have access to a wealth of content that reflects European cultural diversity.
We want strategically important companies to contribute to economic growth and job creation by developing new infrastructure and a wide variety of content. We want the establishment of an unfettered single market, enabling the continent of Europe to lead the way in terms of connectivity, communications and new technologies, but we also hope that Europe will play a leading role in the protection of consumer rights and citizens' privacy. That is what we all here want to achieve, and I think that the many and varied views that have been expressed by this Parliament are directed along these lines and are calling for the adoption of balanced decisions in order to make it possible to reach a consensus.
Of course, none of this would have been possible without the work of the rapporteurs. I should like to pay tribute to them because they have often managed to square the circle. This is a remarkable feat that has been achieved by our rapporteurs but also by Parliament's committees and by the coordinators.
In the coming weeks, we must all - whether it be the Commission, the Council or Parliament - try to bring this project to life, a project that is capable of moving our continent forward and generating a consensus between the Council and the European Parliament. As for myself and my colleagues at the Commission, we shall play the role of honest brokers in order to make this possible.
rapporteur. - (FR) Madam President, at the end of this debate, I should like to thank the Council and the Commissioner for listening so carefully to what we had to say; this has enabled them to see that there is quite considerable consensus, a great deal of agreement, in our Parliament on the telecom package.
Nothing could be more common in our everyday lives than a mobile phone, a television set or the ability to communicate. The Single Act established the mobility of persons and goods as a fundamental right, a fundamental freedom. As Mr Paasilinna said earlier, communications are also a fundamental right and a means of giving Europe a soul, sustaining its existence and connecting its citizens. We must therefore have the necessary ambition to make a success of this telecom package.
I therefore urge the Council not to proceed with a compromise or with a willingness to compromise that might unbalance the various points on which we have managed to reach agreement. Between us, and with the help of my colleagues, Malcolm Harbour, Pilar del Castillo, Alexander Alvaro and others - it would be impossible to mention them all - we feel that we have already achieved a great deal on the basis of common sense and shared determination.
In response to the remarks directed towards me earlier by Mr Toubon, I should also like to say that I cannot be criticised for not wishing to take into account the need to support the creative process in Europe. I believe that it is a powerful driving force for innovation, both in terms of the diversity and the intellectual value that it brings, which is absolutely critical in this day and age.
However, we must also take into account the freedom that must be guaranteed in our texts - we have adopted extremely important texts on the protection of personal data, and we are the only ones to have done so in the world today. We must reconcile these two aspects. There is no conflict between the two: the objective is the same, namely to protect both creative freedom and the freedom of each individual. It is in this spirit that we shall continue to work to improve our proposals.
rapporteur. - (ES) Madam President, in this final speech I wish to thank the Council for its understanding approach, which has again been in evidence today. I would also like to thank the Commission very much, especially the Commissioner, for the awareness she has always shown in what I would term her fireproof advocacy of a more competitive electronic communications market and consumer protection. I also wish to express my thanks above all to my colleagues who, here today as on so many days in the past, have shown the extent to which they are aware of the importance of this sector to European economic growth and, therefore, to the employment and welfare of all European citizens.
I would now just like to ask the Council, in this final stage and until the end of the current Presidency, to give this telecoms package at least the same priority as that given to energy - I know energy is very important but this package is no less important - so that we can move forward from the balancing point we have reached, as referred to just now by my colleague Mrs Trautmann.
Parliament is offering a number of proposals which, in my view, are generally fairly well balanced, and will produce a satisfactory outcome to negotiations with the Council and the Commission. Thank you very much. We have high expectations of the Presidency in that regard.
rapporteur. - (IT) Madam President, ladies and gentlemen, I too would like to thank all the shadow rapporteurs and would just like to draw attention to two points. Someone in this House said that we have adopted a positive approach and I think that this is a trait which characterises all our work, in the agreements that we have reached and in those still to come.
A positive approach means that we have taken a realistic look at the interests at stake, at the value of the industries, at the work performed by workers in this sector and therefore at its significance in the European economy as a whole, but also at the role of the citizen, the consumer, starting with the least advantaged, who are set to benefit from the digital switchover if they are helped to make this transition: I know that some countries, including France, are running information and support campaigns in this connection, but if not followed up these citizens might well have difficulties.
We therefore approached the matter from the consumer, or user, point of view; we looked at the possibility of having new services, even telecommunications services, which are better suited to new requirements, to the need to be better informed, more integrated into the great information network scenario. I think that when Europe adopts this sort of approach, and the market too as far as the consumer is concerned, then Europe comes closer to its citizens; and I think that the roaming costs initiative gave Europe a positive image in the eyes of many citizens and young people, who perhaps did not fully understand the role it could play in specific decisions affecting their life, their finances and indeed their personal budgets.
The second point concerns a balanced approach. I think this is an approach which balances the many interests at stake, even the conflicting ones cited by Mrs Trautmann, and also the many sectors concerned: and here I am thinking of the digital dividend. To have said that there is space for the various operators from the telecommunications to the audiovisual sector in a context which saw a meeting between representatives of the Committee on Culture and the ITRE Committee means, I think, that we have tried to adopt a balanced approach, and hopefully have succeeded.
Finally, I would like to see a strong European approach. To me it would be completely incomprehensible if the proper subsidiarity authorities, the inalienable powers of the Member States, were to prevent the exploitation of that added value which Europe absolutely must manage to exploit. I would like to call on the Commission and the Council to play up this ability to coordinate, harmonise and, in my view, act as Europe's political guide.
rapporteur. - Madam President, I find myself in the uncharacteristic position of having the last word in this major debate so I will perhaps make a few broad-ranging remarks at the end.
But first of all I would like, regarding my own report, to thank the many colleagues who have contributed and have reinforced the determination of our committee to make and carry forward those improvements. I would like to assure my colleagues that over the next couple of weeks we will be working to make those further improvements, particularly around the areas of data protection, on which we had a very successful meeting this morning: I think we can reach an agreement there. On the question of data-breach notification, it is perhaps not surprising that we still have work to do because that was an entirely fresh piece of work that we did. I cordially invite the Commission, who have already been involved, to help us complete the drafting because, after all, it was not in their original proposal.
The other point I want to make is addressed to Mrs Harms, as she is the only representative of the Green Party here. I was absolutely astounded to hear from her colleague, David Hammerstein Mintz - who I get on very well with - that he considers my report to be dangerous to net neutrality. We have spent a lot of time crafting a new proposal to actually allow regulators to intervene if they see net neutrality being trespassed upon. Yet Mr Hammerstein Mintz comes to this Chamber, without talking to me beforehand and without submitting any alternative, and tells me my report is dangerous. All I would say to Mrs Harms is that if the Green Group continue with this sort of scaremongering and demonising of our report, it will be dangerous for consumers because it will endanger everything else. I cordially invite them to come round our table and to say why our report is dangerous. Let us see if we can satisfy their concerns. Many of you may well even be receiving daily e-mails. I had one telling me that this report is a danger to net neutrality. All I can say to you is that our intention is entirely the opposite.
In conclusion, we now all have a huge responsibility to help the French presidency reach agreement. I want to emphasise that point. There is a lot of uncertainty out in the real world, among the people who are poised to make the big investments - the next-generation networks - who want this package settled as soon as possible. We can help do that by working together as we have done successfully. It is a really big responsibility. I pledge from my side - and I know my colleagues will come with me on this - that we will spare no effort in working with the French Presidency. I want to pay particular tribute to Mr Chatel and Mr Besson for their deep engagement to this whole process and their real knowledge of the issues. Together I am sure we can get this package through in the quickest possible time.
The debate is closed.
The vote will take place at the next part-session.
Written statements (Rule 142)
in writing. - (NL) The new telecoms law that we are discussing today has far-reaching consequences for all of us Internet and telecom users.
Our Internet privacy is to be better protected. Personal information stored on the computer or sent on the Internet (including your surfing profile!) cannot be used (misused) unless you have given your express consent beforehand.
Cooperation between the content industry (mainly music and film) and telecom operators is encouraged in order to deal with the problem of piracy (illegal downloads). It is important for consumers to be well informed on what can and cannot be done on the Net, but access to the Internet must in no circumstances be denied.
It will be easier for people to take telephone numbers with them when changing operators. It should not take more than a day to transfer a number, subject to measures to prevent abuse.
It is to be hoped that we can quickly reach agreement on this and that subscribers can enjoy the benefits of these improvements as soon as possible.
in writing. - (GA) In today's highly connected, globalised world personal privacy and data protection should be priorities for all of us. Privacy should not be compromised as happened in the case of the Harbour Report. It is not the business of a national or European body to monitor, in an intrusive way, the use people make of the internet.
The European Parliament must act to undo some of the more regressive elements of this Directive. As things stand, the connection that companies and state bodies have with the private use people make of the internet could increase through this Directive. The protection of intellectual property rights cannot be used as an excuse to allow irresponsible bodies access to personal and private data.
in writing. - (HU) Approving the package of legislation on the agenda is an important step forward in letting broadband communication technologies gain ground. It is crucial for these to spread so that, in line with our intentions, Europe can really become one of the most competitive regions. We now only have to make increased efforts for effective telecommunications regulation because the development of this sector can make a great contribution to increasing employment.
The opening of the telecommunications market has gathered pace since the second half of the 1990s, noticeably improving the level of services. However, we feel that there is still a considerable amount of work to do in the areas of strengthening competition and consequently breaking down consumer prices. In addition to all this, the emergence of new technologies makes a review of the current legislation topical.
We feel it is a very happy development that a prominent pillar of the new framework regulation is a review of frequency distribution practices up to now. In our opinion, the principle of technological neutrality must prevail in this matter, in the interests of increasing competitiveness. It is also an important result that there will also be a new framework for cooperation by the national regulatory authorities in the future.
We should welcome the fact that the new regulation also has a legislative effect on consumer protection that is by no means negligible. It creates more transparent conditions for setting prices and reinforces the freedom to change providers. We feel that the importance of the framework regulation that is to be adopted lies in the fact that it will increase market competition without overlooking an appropriate level of consumer protection.